Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/28/2020 in which claims 1-18 are pending.
Response to Arguments
3. 	Applicant’s arguments filed 12/28/2020 have been fully considered and amended claims are moot in view of new grounds of rejection by relying on the teachings of Mordey et al. (WO 2012/061888 A1) (IDS provided 11/09/2020) (as described below). 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-5, 7-10, 12-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (JP 2008-111269 A) (IDS provided 11/22/2019) in view of Mordey et al. (WO 2012/061888 A1) (IDS provided 11/09/2020).

 	Regarding claim 1, Arakawa discloses a work vehicle (FIG. 2, the hydraulic excavator 31), comprising: a work equipment (para [0035]- [0038] & fig. 2 teaches of the work machine 35 of the hydraulic excavator 31); 5an imaging device that images an area where at least a part of the work equipment (para[0037] – [0040], [0063] teaches of the imaging unit 2 with imaging cameras imaging the  working machine 35 of the excavator 31 is displayed on the panoramic image and vertical swing range of the work implement 35 (particularly, the bucket 38) can be covered); and a transmitting device that transmits an image captured by the imaging device (para[0050], [0057] & fig. 1 teaches of  transmission/ reception unit 8, 12   receives the  image signal output from the image processing unit 7 and transmits the panoramic image signal to the transceiver 42).  
located at the work vehicle and configured to output a known change in an external appearance for each fixed time; an imaging device that images the changing object appear. However Mordey discloses a changing object located at the work vehicle and configured to output a known change in an external appearance for each fixed time (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation & page 24 lines 6-19 teaches lights included at the front and rear of the machine, page 30 line 30 & fig. 11 teaches rear section of body 12 with flashing light 65e & page 37 lines 21-27 & fig. 1 & claim 64. teaches of body 12 with warning light 102 flashing at each side of the rear and front of the body 12 and  Flashing warning light 102 mounted at the rear of machine 1 and is  activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated ); an imaging device that images the changing object appear (page 24 line 10-page 25 line 2 teaches warning lights, page 13 lines 27-29 teaches the lights may take any suitable form. Preferably, one or more camera is included to relay pictures to the operator. The pictures may be a view to the front, back or either side of the machine or may be a 360 degree view provided by a spherical camera). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the captured image suitable for confirming safety or the like for various work modes performed by the hydraulic excavator is selected and displayed on the monitor of the operation room of Arakawa with the method relaying pictures of the machine to operator of Mordey in order to provide a system to operate the machine remotely based on the output from camera.
para [0051], [0054] & figs. 2, 4  teaches of the operator moves various operation levers 24, 25, 26, 27L, and 27R of the operation device 9 to transmit various operation signals from the operation device 9, and these operation signals are transmitted to the hydraulic excavator using wireless communication. Since it is transmitted toward the control device (not shown) 31, the hydraulic excavator 31 can be remotely operated. Note that the operating device 9 of the present embodiment is configured such that the upper swing body 33 rotates left and right by moving the bucket operating lever 26 in the left and right direction).  

 	Regarding claim 3, Mordey further discloses t15ttThe work vehicle according , wherein the change occurs in the changing object regardless of presence or absence of receipt of the operation signal (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation). Motivation to combine as indicated in claim 1.  

 	Regarding claim 4, Arakawa discloses a display device that displays an image (fig. 1 & para[0034]  teaches of the image display system 1), 20wherein the image is captured by an imaging device mounted on a work vehicle including a work equipment (para[0037] – [0040] , [0063] & fig. 2 teaches of the imaging cameras and the working machine 35 of the excavator 31 is displayed on the panoramic image and vertical swing range of the work implement 35 (particularly, the bucket 38) can be covered); at least while the image is being transmitted or received regardless of presence or absence of operation of an operation device for remotely operating the work vehicle para[0050], [0057] & fig. 1 teaches of  transmission/ reception unit 8, 12   receives the  image signal output from the image processing unit 7 and transmits the panoramic image signal to the transceiver 42),  and  Attorney Docket No. 47571-0003US1 19wherein the image includes at least a part of the work equipment  para[0037] – [0040], [0063] teaches of the imaging unit 2 with imaging cameras imaging the  working machine 35 of the excavator 31 is displayed on the panoramic image and vertical swing range of the work implement 35 (particularly, the bucket 38) can be covered).
 	Arakawa does not explicitly disclose19 wherein the image includes a changing object located at the work vehicle and configured to output a known change in an external appearance for each fixed time.  However  Koizumi discloses wherein the image includes  a changing object located at the work vehicle and configured to output a known change in an external appearance for each fixed time (page 24 line 10-page 25 line 2 teaches warning lights page 13 lines 27-29 teaches the lights. Preferably, one or more camera is included to relay pictures to the operator. The pictures may be a view to the front, back or either side of the machine or may be a 360 degree view provided by a spherical camera, operation & page 24 lines 6-19 teaches lights included at the front and rear of the machine, page 30 line 30 & fig. 11 teaches rear section of body 12 with flashing light 65e & page 37 lines 21-27 & fig. 1 & claim 64. teaches of body 12 with warning light 102 flashing at each side of the rear and front of the body 12 and  Flashing warning light 102 mounted at the rear of machine 1 and is  activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the captured image suitable for confirming safety or the like for various work modes performed by the hydraulic excavator is selected and displayed on the monitor of the operation room of Arakawa with the method relaying pictures of the machine to operator of Mordey in order to provide a system to operate the machine remotely based on the output from camera.

 	Regarding claim 5, Arakawa discloses a fault determination method, comprising 5acquiring an image captured by an imaging device from a work vehicle  (para[0037] – [0040], [0063] teaches of the imaging unit 2 with imaging cameras imaging the  working machine 35 of the excavator 31 is displayed on the panoramic image and vertical swing range of the work implement 35 (particularly, the bucket 38) can be covered) and the  imaging device that images an area (para[0038]- [0040] teaches of the imaging camera imaging in width and vertical directions of the excavator 31); 
 	Arakawa does not explicitly disclose including a changing object configured to output a known change in an external appearance for each fixed time and the imaging device, the imaging device being configured to image an area of the work vehicle where the changing object is located; and determining whether or not the acquired image changes for each fixed time. However Mordey discloses including a changing object configured to output a known change in an external appearance for each fixed time and the imaging device, the imaging device being configured to image an area of the work vehicle where the changing object is located (page 24 line 10-page 25 line 2 teaches warning lights page 13 lines 27-29 teaches the lights. Preferably, one or more camera is included to relay pictures to the operator. The pictures may be a view to the front, back or either side of the machine or may be a 360 degree view provided by a spherical camera, operation); and determining whether or not the acquired image changes for each fixed time (page 24 lines 6-19 teaches lights included at the front and rear of the machine, page 30 line 30 & fig. 11 teaches rear section of body 12 with flashing light 65e & page 37 lines 21-27 & fig. 1 & claim 64. teaches of body 12 with warning light 102 flashing at each side of the rear and front of the body 12 and  Flashing warning light 102 mounted at the rear of machine 1 and is  activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the captured image suitable for confirming safety or the like for various work modes performed by the hydraulic excavator is selected and displayed on the monitor of the operation room of Arakawa with the method relaying pictures of the machine to operator of Mordey in order to provide a system to operate the machine remotely based on the output from camera.

 	Regarding claim 7, Mordey further discloses the work vehicle, wherein the changing object on which the known change in the external appearance occurs for each fixed time according to an operation state of the work vehicle (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation, page 37 lines 21-27 & fig. 1 & claim 64. teaches of body 12 with warning light 102 flashing at each side of the rear and front of the body 12 and  Flashing warning light 102 mounted at the rear of machine 1 and is  activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated).  Motivation to combine as indicated in claim 1.  

 	Regarding claim 8, Mordey further discloses the work vehicle, wherein the changing object is a lamp, and wherein the lamp has a blinking pattern that is determined in advance according to an operation state of the work vehicle (page 13 lines 21-22 teaches the warning means includes a flashing light which flashes while the machine is in operation, page 37 lines 21-26 teaches Flashing warning light 102 mounted at the rear of machine 1 and is activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated). Motivation to combine as indicated in claim 1.  

 	Regarding claim 9, Arakawa further discloses the display device, further comprising: a control device that operates the work equipment based on an externally received operation signal. (para [0051], [0054] & figs. 2, 4  teaches of the operator moves various operation levers 24, 25, 26, 27L, and 27R of the operation device 9 to transmit various operation signals from the operation device 9, and these operation signals are transmitted to the hydraulic excavator using wireless communication. Since it is transmitted toward the control device (not shown) 31, the hydraulic excavator 31 can be remotely operated. Note that the operating device 9 of the present embodiment is configured such that the upper swing body 33 rotates left and right by moving the bucket operating lever 26 in the left and right direction).  
  
 	Regarding claim 10, Mordey further discloses the display device, wherein the change occurs in the changing object regardless of the presence or absence of receipt of the operation signal (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation). Motivation to combine as indicated in claim 4.  

 	Regarding claim 12, Mordey further discloses the display device, wherein the changing object on which the known change in the external appearance occurs for each fixed time according to an operation state of the work vehicle (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation, page 37 lines 21-27 & fig. 1 & claim 64. teaches of body 12 with warning light 102 flashing at each side of the rear and front of the body 12 and  Flashing warning light 102 mounted at the rear of machine 1 and is  activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated).  Motivation to combine as indicated in claim 4. 

page 13 lines 21-22 teaches the warning means includes a flashing light which flashes while the machine is in operation, page 37 lines 21-26 teaches Flashing warning light 102 mounted at the rear of machine 1 and is activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated). Motivation to combine as indicated in claim 4. 

 	Regarding claim 14, Arakawa further discloses the fault determination method, further comprising: operating a work equipment based on an externally received operation signal (para [0051], [0054] & figs. 2, 4 teaches of the operator moves various operation levers 24, 25, 26, 27L, and 27R of the operation device 9 to transmit various operation signals from the operation device 9, and these operation signals are transmitted to the hydraulic excavator using wireless communication. Since it is transmitted toward the control device (not shown) 31, the hydraulic excavator 31 can be remotely operated. Note that the operating device 9 of the present embodiment is configured such that the upper swing body 33 rotates left and right by moving the bucket operating lever 26 in the left and right direction).  

 	Regarding claim 15, Mordey further discloses the fault determination method, wherein the change occurs in the changing object regardless of presence or absence of receipt of the operation signal (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation). Motivation to combine as indicated in claim 5. 

	Regarding claim 17, Mordey further discloses the fault determination method, wherein the changing object on which the known change in the external appearance occurs for each fixed time according to an operation state of the work vehicle (page 13 lines 21-22 & page 32 lines 20-25 teaches lights and warning includes a flashing light flashes while machine is in operation, page 37 lines 21-27 & fig. 1 & claim 64. teaches of body 12 with warning light 102 flashing at each side of the rear and front of the body 12 and  Flashing warning light 102 mounted at the rear of machine 1 and is  activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated).  Motivation to combine as indicated in claim 5.

 	Regarding claim 18, Mordey further discloses the fault determination method, wherein the changing object is a lamp, and wherein the lamp has a blinking pattern that is determined in advance according to an operation state of the work vehicle (page 13 lines 21-22 teaches the warning means includes a flashing light which flashes while the machine is in operation, page 37 lines 21-26 teaches flashing warning light 102 mounted at the rear of machine 1 and is activated when the remote receiver is activated and stays activated until machine 1 enters standby mode or is deactivated). Motivation to combine as indicated in claim 5.
s 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (JP 2008-111269 A) (IDS provided 11/22/2019) in view of Mordey et al. (WO 2012/061888 A1) (IDS provided 11/09/2020) and Yamada et al. (US 2007/0164873 A1) (IDS provided 11/09/2020).

 	Regarding claim 6, Arakawa in view of Mordey discloses the work vehicle according to claim 1, Arakawa further discloses the work vehicle, wherein the work vehicle is a shovel (para[0035] &  FIG. 2, the hydraulic excavator 31),  wherein the work vehicle further comprises: a traveling body (para[0035] &  FIG. 2, the hydraulic excavator 31 includes a lower traveling body 32 having a crawler type traveling device), and a swing body supported by the traveling body and supporting the work equipment (para[0054] teaches a upper swing body 33 rotates left and right by moving the bucket operating lever 26 in the left and right direction),
  	Arakawa in view of Mordey does not explicitly disclose and wherein the work equipment and the changing object are supported by the swing body. However Yamada discloses and wherein the work equipment and the changing object are supported by the swing body (para [0040] - [0047], [0071] & figs. 2, 3 teaches of the hydraulic excavator 20 example of work equipment configuration in which swinging body 22 and indicator 1 configured so that the alarm section 3 generates an alarm by turning on or turning on and off the light source such as an LED according to a predetermined alarm pattern is provided in cab 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the captured image suitable for confirming safety or the like for 

 	Regarding claim 11, Arakawa in view of Mordey discloses the display device according to claim 4, Arakawa further discloses wherein the work vehicle is a shovel, wherein the work vehicle further comprises: a traveling body para[0035] &  FIG. 2, the hydraulic excavator 31 includes a lower traveling body 32 having a crawler type traveling device), and a swing body supported by the traveling body and supporting the work equipment (para[0054] teaches a upper swing body 33 rotates left and right by moving the bucket operating lever 26 in the left and right direction).
 	 Arakawa in view of Mordey does not explicitly disclose, and wherein the work equipment and the changing object are supported by the swing body.  However Yamada discloses, and wherein the work equipment and the changing object are supported by the swing body (para [0040] - [0047], [0071] & figs. 2, 3 teaches of the hydraulic excavator 20 example of work equipment configuration in which swinging body 22 and indicator 1 configured so that the alarm section 3 generates an alarm by turning on or turning on and off the light source such as an LED according to a predetermined alarm pattern is provided in cab 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the captured image suitable for confirming safety or the like for 

 	Regarding claim 16, Arakawa in view of Mordey discloses the fault determination method according to claim 14, Arakawa further discloses wherein the work vehicle is a shovel, wherein the work vehicle further comprises: a traveling body (para[0035] &  FIG. 2, the hydraulic excavator 31 includes a lower traveling body 32 having a crawler type traveling device) and a swing body supported by the traveling body and supporting the work equipment( para[0054] teaches a upper swing body 33 rotates left and right by moving the bucket operating lever 26 in the left and right direction).
 	 Arakawa in view of Mordey does not explicitly disclose and wherein the work equipment and the changing object are supported by the swing body. However Yamada discloses and wherein the work equipment and the changing object are supported by the swing body (para [0040] - [0047], [0071] & figs. 2, 3 teaches of the hydraulic excavator 20 example of work equipment configuration in which swinging body 22 and indicator 1 configured so that the alarm section 3 generates an alarm by turning on or turning on and off the light source such as an LED according to a predetermined alarm pattern is provided in cab 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the captured image suitable for confirming safety or the like for . 

Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425